Citation Nr: 0603947	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for dysthymia, prior to March 11, 2002.

2.  Entitlement to an increased disability rating in excess 
of 70 percent for dysthymia, since March 11, 2002.

3.  Entitlement to an earlier effective date prior to March 
11, 2002, for the grant of a total disability rating based 
upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 RO decision which denied an 
increased disability rating in excess of 30 percent for the 
veteran's service-connected dysthymia.  In December 1994, the 
veteran filed a notice of disagreement.  In January 1995, the 
RO issued a statement of the case, and the following month, 
the veteran timely perfected his appeal herein.

In August 1997, the Board remanded the veteran's claim for 
additional evidentiary development.  In May 2002, the RO 
issued a rating decision which, in pertinent part, granted an 
increased disability rating of 70 percent for the veteran's 
service-connected dysthymia, effective March 11, 2002.  The 
RO's decision also granted entitlement to a rating of total 
disability based on individual unemployability (TDIU), 
effective from March 11, 2002.

In December 2002, the veteran filed a statement noting his 
continuing disagreement with the increased disability rating 
assigned to his service-connected dysthymia. See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The veteran's statement also 
noted his disagreement with the assigned effective date, 
March 11, 2002, for the grant of his TDIU rating.

In June 2003, the RO issued a supplemental statement of the 
case addressing the issue of entitlement to an earlier 
effective date prior to March 11, 2002, for the grant of a 
TDIU rating.  The veteran timely perfected his appeal of this 
issue in July 2003.  


FINDINGS OF FACT

1.  Prior to March 11, 2002, the veteran's dysthymia produced 
no more than a definite degree of impairment of social and 
industrial adaptability, and it produced no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.

2.  Since March 11, 2002, the veteran's dysthymia has been 
manifested by no more than severe industrial and social 
impairment, and it produces no more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

3.  Prior to March 11, 2002, the evidence of record does not 
show that the veteran's service-connected dysthymia alone 
precludes all substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2002, the criteria for a rating in 
excess of 30 percent for dysthymia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2005).

2.  Since March 11, 2002, the criteria for a rating in excess 
of 70 percent for dysthymia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2005).

3.  Prior to March 11, 2002, the criteria for a TDIU rating 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.340, 3.341, 4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of the issues addressed 
herein.  

The veteran is seeking an increased disability rating for his 
service-connected dysthymia.  He is also claiming an earlier 
effective date, prior to March 11, 2002, for the grant of his 
TDIU rating.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Historically, the veteran served on active duty in the Army 
from July 1967 to July 1969.  A post service VA examination, 
performed in August 1969, concluded with a diagnosis of 
depressive reaction.  In November 1969, the RO issued a 
rating decision which granted service connection, at a 30 
percent disability rating, for depressive reaction, effective 
from July 1969.  The disability rating assigned to this 
condition was reduced to 10 percent from December 1980 to 
September 1988, following which the RO granted an increased 
disability rating of 30 percent, effective from September 
1988.  In June 1994, the Board issued a decision which, in 
part, denied an increased disability rating in excess of 30 
percent for dysthymic disorder.

In October 1994, the RO denied an increased disability rating 
in excess of 30 percent for dysthymia.  The veteran 
subsequently appealed this decision seeking a higher 
disability rating.  In May 2002, the RO issued a rating 
decision which, in pertinent part, granted an increased 
disability rating of 70 percent for the veteran's service-
connected dysthymia, effective March 11, 2002.  The RO's 
decision also granted entitlement to a TDIU rating, effective 
from March 11, 2002. 

During the pendency of this appeal, regulatory changes have 
amended the rating criteria for evaluating psychiatric 
disabilities.  

In increased rating cases such as this one, where the rating 
criteria have been amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change. 

Under the old criteria, in effect prior to November 7, 1996, 
a 30 percent rating is assigned when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).

Under the new rating, effective from November 7, 1996, a 30 
percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9433.

The regulations establish a general rating formula for mental 
disorders. 38 C.F.R. § 4.130.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

A.  Prior to March 11, 2002

A VA psychiatric examination, performed in August 1994, noted 
that the veteran had been unemployed since 1988.  The veteran 
reported symptoms of irritability and aggressiveness.  Mental 
status examination revealed him to be alert and fully 
oriented.  His mood was slightly depressed and anxious.  His 
affect was constricted and his attention good.  The veteran's 
speech was clear and coherent, and his memory was good.  He 
was not hallucinating, and not suicidal or homicidal.  
Insight and judgment were good, and he exhibited good 
impulses.  The report concluded with a diagnosis of 
dysthymia, mild.

A February 1995 treatment report noted the veteran's 
complaints concerning his neighbor.  The report noted that he 
was able to control his impulses with spiritual strength from 
his religion and his aging mother.  Mental status examination 
revealed that he was not suicidal or homicidal, and that his 
speech was coherent and relevant.  The report also noted that 
he was irritable and depressed.  

In April 1996, a second VA psychiatric examination was 
conducted.  The report noted that the veteran was not 
employed, and that he had not been hospitalized for his 
psychiatric condition since June 1989.  Mental status 
examination revealed that the veteran was dressed casually, 
and not very clean or neat.  His speech was verborrheic and 
monotonous, but there was a very strong voluntary component 
felt.  He was fully oriented, and somewhat depressed.  His 
judgment was not impaired, and he differentiated well between 
right and wrong.  He did mention homicidal manifestations, 
but his affect did not correspond to it.  The report 
concluded with a diagnosis of dysthymia, and listed a Global 
Assessment of Functioning (GAF) score of 60.  

In October 1997, another VA psychiatric examination was 
conducted.  The report noted the veteran's complaints of 
aggressiveness towards his mother.  Mental status examination 
revealed that the veteran was clean, adequately dressed and 
groomed.  He was alert and fully oriented.  His mood was 
tense, guarded, defensive, uncooperative, evasive and 
somewhat depressed.  His affect was blunted.  Concentration 
and memory were good, and his speech was clear and coherent.  
He was not hallucinating, and not homicidal or suicidal.  
Insight and judgment were fair.  The report concluded with a 
diagnosis of dysthymia, and listed a GAF score of 65.  The VA 
examiner noted that the veteran has difficulties in 
interpersonal relationships preventing him from properly 
establishing social and working relationships, and it appears 
that the veteran could not be employed where he has to 
interact with others or have direct supervisory pressures.  

In November 1997, a VA social and industrial survey was 
conducted.  The report noted that the veteran was currently 
unemployed.  In the past, he reported working for fifteen 
years as a driver and messenger.   He also reported working 
from 1986 to 1988 as a painter for the VA hospital.  The 
report noted that the veteran's home was in a middle class 
neighborhood, and was assessed to be in good condition on the 
inside and out.  The report noted that the veteran was not 
initially home, but that he soon arrived with what appeared 
to be white stains from cement on his hands.  He reported 
feeling depressed   The veteran's neighbor reported that he 
does not socialize much.  His relationship with his mother 
was described as adequate.

Thereafter, the record shows that a treatment report, dated 
in September 2001, concluded with diagnoses of schizophrenia, 
paranoid type, chronic, and rule out depression, not 
otherwise specified.  The report listed a GAF score of 50.  

In February 2002, a second VA social and industrial survey 
was conducted.  The report noted that the veteran was mostly 
affected in the area of interpersonal relations, which limits 
his ability to maintain a job where he is subjected to 
pressures from supervisors and situations with fellow 
workers.  The veteran's poor frustration tolerance in 
relation to others was considered to result in his basically 
remaining alone and relating only to his mother, who is 
apparently the only family member that he is close to.

After reviewing the veteran's claims folder, the Board 
concludes that the veteran's dysthymic disorder, prior to 
March 11, 2002, is properly rated as 30 percent disabling.

Under the rating criteria, in effect prior to November 7, 
1996, there must be a "definite" degree of social and 
industrial impairment in order for a 30 percent rating for 
dysthymia to be assigned.  For this purpose, the term 
"definite" has been construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
next highest rating, a 50 percent rating, is assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).

Under the current criteria, the next highest rating, a 50 
percent rating, is assigned for dysthymic disorder when it 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

As provided by the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV), the Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  For example, a GAF 
score of 41 to 50 is meant to reflect an examiner's 
assessment of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF of 71 to 80 indicates 
that if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning. 

The Board appreciates that prior to March 11, 2002, the 
veteran's psychiatric disorder does produce impairment, both 
in his work adjustment and social contacts, and the condition 
has required periodic outpatient care including use of 
medication.  Nonetheless, the GAF scores shown in the record 
prior to March 11, 2002, together with findings recorded in 
the medical evidence, when considered as a whole, do not 
suggest impairment more than what is contemplated by the 
current rating.  For the most part, the veteran has been 
alert and oriented, with a depressed mood and constricted 
affect.  His speech was clear and coherent, and his memory, 
insight and judgment were good.  He was not shown to be 
hallucinating, and was not suicidal or homicidal.  

Based on all the evidence, the veteran's dysthymic disorder 
had been under good control prior to March 11, 2002.  The 
weight of the credible evidence demonstrates that the 
dysthymic disorder produced no more than a definite degree of 
impairment of social and industrial adaptability, and it 
produces no more than some occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  
This supports no more than a 30 percent rating for dysthymic 
disorder under either the old or new rating criteria.

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for dysthymic disorder.   
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Since March 11, 2002

Since March 11, 2002, the veteran's service-connected 
dysthymic disorder was rated by the RO as 70 percent 
disabling.  

As noted above, the criteria for evaluating mental disorders 
were changed during the course of the appeal.  Under the 
criteria in effect prior to November 7, 1996, a 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted (1) when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; (2) where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Under the rating criteria effective from November 7, 1996, a 
70 percent is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2005).  The psychiatric 
symptoms listed in the rating criteria are not exclusive, but 
are examples of typical symptoms for the listed percentage 
ratings.  Mauerhan v. Principi, 16 Vet.App. 436 (2002)

On March 11, 2002, the veteran underwent a VA examination for 
mental disorders.  The report of this examination noted that 
the veteran had not been hospitalized for his psychiatric 
condition since 1989, and that he was receiving ongoing care.  
The report noted the veteran's history of working for Kodak 
for approximately fifteen years, at which time he lost his 
job due to a reduction in force.  He subsequently reported 
being employed for two and one-half years working in 
housekeeping for the VA.  The report noted that the veteran 
was currently taking medication at bedtime for his 
psychiatric condition.  The report also noted that he suffers 
from multiple other physical problems, including swollen 
legs, headaches and high blood pressure.  Mental status 
examination revealed that the veteran was alert and oriented, 
and casually dressed and groomed.  His responses were 
relevant and coherent.  He indicated that he was caring for 
his mother, and that he felt it was his responsibility to due 
so as the oldest sibling.  He reported that his mother gives 
him a great deal of support.  He also reported that he tries 
to avoid other people, due to his poor frustration tolerance, 
and tendency to react impulsively.  The veteran reported that 
he keeps busy around the house to keep him out of trouble and 
to keep his mind off his problems.  The veteran was not 
delusional or hallucinating, and he was no suicidal or 
homicidal.  His affect was adequate, mood depressed.  He was 
fully oriented, and memory and intellectual functioning were 
adequate.  Judgment was fair, and insight was very poor.  The 
report concluded with a diagnosis of dysthymia, chronic.  It 
listed a GAF score ranging from 60 to 65.  The VA examiner 
further commented the veteran was mostly affected in the area 
of interpersonal relations, which therefore interferes in his 
ability to maintain a job where he is submitted to pressures 
from supervisors and situations with fellow workers.  It is 
because of his poor frustration tolerance in relation to 
others that he basically remains alone relating only to his 
mother, who apparently is the only family member that he has 
close to him.  The GAF score was characterized as showing a 
moderate to moderately severe degree of disability.

A treatment report, dated in March 2003, noted that the 
veteran was limping and having difficulty walking.  His 
personal hygiene and grooming were poor.  Mental status 
examination revealed him to be alert, coherent, logical and 
relevant in contact with reality.  He denied any self harm 
ideations or harm to others, and no hallucinations were 
report.  He did report complaints of multiple physical 
problems.  Treatment reports, dated in August and November 
2003, noted that the veteran's personal hygiene and grooming 
were adequate.  His thoughts were logical, coherent and 
relevant in contact with reality.  There were no suicidal or 
homicidal ideations, and no hallucinations.

In October 2003, a VA mental examination was conducted solely 
for purposes of determining the veteran's competency.  The 
report noted that the veteran's mother has been getting on 
his nerves, but that he goes to her house whenever she needs 
his assistance.  The remainder of his time he spends at his 
own home, where he prefers to be alone, isolated, and not 
bothered by anyone.  The VA examiner noted that the veteran 
has no significant memory or intellectual impairment, or any 
impairment in his judgment that would prevent him from making 
adequate use of his monetary benefits.

A social work home visit report, dated in March 2004, noted a 
neighbor's opinion that the veteran was a nice person, who 
has suffered greatly after being abandoned and divorced by 
his spouse.  The neighbor indicated that the veteran's mother 
visits him on a regular basis.  The report noted that the 
veteran has been unable to drive due to a stroke.  The report 
noted that the veteran continues to live in his own home.

The weight of the credible evidence demonstrates that during 
the period since March 11, 2002, the veteran's dysthymic 
disorder produced no more than severe industrial and social 
impairment, as contemplated by the earlier criteria for a 70 
percent rating.  In that regard, the Board notes the GAF 
score ranging from 60 to 65 on his March 2002 VA examination.  
Further, during this period, the veteran's dysthymic disorder 
did not produce more than occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, as contemplated by 
the current criteria for a 70 percent rating.  

During this period, his dysthymic disorder symptoms, standing 
alone, did not prevent gainful employment, and did not 
otherwise meet the criteria for a 100 percent rating under 
either the old or new rating criteria.  

The preponderance of the evidence is against the claim for a 
rating for dysthymia higher than 70 percent for the period 
since March 11, 2002.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Entitlement to an earlier effective date for the grant of 
a total disability rating based upon individual 
unemployability.

The veteran is seeking entitlement to a TDIU rating prior to 
March 11, 2002.

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 
(2005).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent. 38 C.F.R. § 4.16(a).  The service-
connected disabilities must be so severe as to produce 
unemployability, in and of themselves, without regard to 
unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted. 38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities. 38 C.F.R. § 4.19.

In this case, the veteran has been granted a TDIU rating 
effective from March 11, 2002.  The veteran is service-
connected solely for his dysthymia, which prior to March 11, 
2002, was rated 30 percent disabling.  The veteran's service-
connected disability rating of 30 percent fails to meet the 
percentage requirement of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating on a schedular basis.  
Further, the overall disability picture fails to show the 
veteran's service connected disability otherwise produced 
impairment so severe as to render him unemployable prior to 
March 2002.  

In this regard, a review of the claims folder reveals that 
the veteran was awarded disability benefits from the Social 
Security Administration (SSA), effective from June 1988.  
However, the Board does not find this determination to be 
persuasive.  See Beaty v. Brown, 6 Vet.App. 523, 538 (1994) 
(there is no statutory or regulatory authority for the 
determinative application of SSA regulations to the 
adjudication of VA claims, and VA has not adopted certain SSA 
regulations that would be beneficial to a claimant).  The 
award of SSA benefits occurred prior to the Board's decision 
in June 1994, which found that an increased disability rating 
in excess of 30 percent was not warranted for the veteran's 
dysthymic disorder.  Moreover, as noted in SSA's Notice of 
Award, the veteran's condition was expected to improve.  
Finally, as noted above, the Board does not find the 
veteran's service-connected dysthymic disorder to warrant 
more than a 30 percent disability rating prior to March 11, 
2002.  

Notably, there is no medical evidence of record prior to 
March 11, 2002, suggesting that the veteran was precluded, 
solely by his service-connected dysthymic disorder, from 
following a substantially gainful occupation.  It should also 
be noted that there is no indication in the claims folder 
that the veteran sought out employment during this time 
frame.  Thus, the Board does not find the evidence 
establishes the veteran was unemployable due solely to his 
service connected disability prior to March 2002.  

Duty to Notify and Assist

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The October 2001 letter from the RO, the October 1994 and May 
2002 RO decisions, the January 1995 statement of the case 
(SOC), the April 1996, April 1997, June 2003, and September 
2005 supplemental SOCs, and the Board's prior remand in 
August 1997, advised the veteran what information and 
evidence was needed to substantiate his claim herein and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, and clearly implied the veteran 
should submit any relevant evidence in his possession.  (The 
September 2002 supplemental statement of the case also 
contained the regulatory provisions that set out VA's notice 
requirements.)  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice provided was harmless error.  Although 
complete notice may not have been provided to the appellant 
prior the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify prior to the last adjudication in the 
September 2005 supplemental statement of the case.  Also, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  
Most recently, in September 2005, he indicated that he had no 
additional evidence to submit in support of his claim herein. 
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided multiple VA examinations in connection with this 
claim.  Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER
 
An increased disability rating in excess of 30 percent for 
dysthymic disorder, prior to March 11, 2002, is denied.

An increased disability rating in excess of 70 percent for 
dysthymic disorder, since March 11, 2002, is denied.

An effective date earlier than March 11, 2002, for an award 
of a TDIU rating, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


